Citation Nr: 0117853	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  99-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds to the left upper and lower extremities and 
right lower extremity, currently assigned a 50 percent 
combined schedular evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
December 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal has not been developed to 
include the 10 percent rating for the amputation of the 5th 
digit of the left hand.

In testimony and in various submissions during the course of 
this appeal, the appellant indicated that his intent was to 
obtain service connection for arthritis in his legs and arms 
which he claimed was a residual of his service connected 
shell fragment wounds.  In October 2000, the RO issued a 
rating decision that denied service connection for arthritis.  
The Board does not have jurisdiction over this claim.  Absent 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. 
App. 279 (1997), Shockley v. West, 11 Vet. App. 208 (1998).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
However, the appellant has not withdrawn in writing his 
appeal regarding the issues perfected from the RO in the June 
1999 rating decision, therefore these issues are considered 
below.  


REMAND

Service connection was established in January 1954 for scars, 
right leg (10 percent disabling); and scars, residuals of 
superficial shell fragment wounds of the scrotum, left thigh, 
left leg, right thigh, and left forearm and hand 
(noncompensably disabling).  This appeal stems from that 
portion of a June 1999 rating decision that confirmed and 
continued these evaluations.  During the pendency of the 
appeal, the RO seems to have recharacterized the service 
connected disabilities and assigned the following separate 
ratings: scars of the right leg (two 10 percent scar 
ratings); residuals of shell fragment wounds of the left 
lower leg (10 percent, Muscle Group XI); residuals of shell 
fragment wounds of the left groin (10 percent, Muscle Group 
XIII); residuals of shell fragment wounds of both buttocks (0 
percent, Muscle Group XVII); history of multiple fragment 
injuries to the left upper extremity (10 percent, ulnar 
nerve).

According to the Hearing Officer decision issued in November 
2000, the combined schedular evaluation for the service 
connected disabilities was said to be 50 percent.  This 
decision listed two 10 percent ratings for scars of the right 
leg and assigned a noncompensable evaluation for residuals of 
shell fragment wounds to both buttocks.  However the notice 
of decision forwarded to the appellant in December 2000 
indicated that the rating for residuals of shell fragment 
wounds of both buttocks was 10 percent, and that the right 
leg scars remained 10 percent disabling.  It is therefore 
impossible for the Board to determine how the combined 
schedular evaluation was reached.  These discrepancies must 
be reconciled before the Board can proceed to determine the 
issues on appeal and the merits of the claims.

Accordingly, this appeal is REMANDED for the following 
action:

The RO should undertake a review of the 
rating decisions of record and reconcile 
the listed ratings for all service 
connected disabilities as listed in the 
November 2000 Hearing Officer Decision 
with the combined schedular evaluation of 
50 percent and the December 2, 2001 
notification to the appellant.  If the 
schedular evaluation for service 
connected residuals of shell fragment 
wounds to both buttocks is deemed to be 
greater than noncompensable, the RO 
should indicate whether one or both 
buttocks are compensable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




